SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 or []Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-87 EASTMAN KODAK COMPANY (Exact name of registrant as specified in its charter) NEW JERSEY 16-0417150 (State of incorporation) (IRS Employer Identification No.) , ROCHESTER, NEW YORK (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:585-724-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months. Yes[]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of "large accelerated filer,” “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[X]Accelerated filer[]Non-accelerated filer[]Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Title of each Class Number of shares Outstanding at April 23, 2010 Common Stock, $2.50 par value Eastman Kodak Company Form 10-Q March 31, 2010 Table of Contents Page Part I. - Financial Information Item 1. Financial Statements 3 Consolidated Statement of Operations (Unaudited) 3 Consolidated Statement of Retained Earnings (Unaudited) 4 Consolidated Statement of Financial Position (Unaudited) 5 Consolidated Statement of Cash Flows (Unaudited) 6 Notes to Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Liquidity and Capital Resources 36 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 39 Part II. - Other Information Item 1. Legal Proceedings 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 6. Exhibits 40 Signatures 41 Index to Exhibits 42 2 Part I.FINANCIAL INFORMATION Item 1.Financial Statements EASTMAN KODAK COMPANY CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) (in millions, except per share data) Three Months Ended March 31, Net sales $ $ Cost of goods sold Gross profit Selling, general and administrative expenses Research and development costs 79 Restructuring costs, rationalization and other 13 Other operating (income) expenses, net 4 3 Earnings (loss) from continuing operations before interest expense,other income (charges), net and income taxes ) Interest expense 38 25 Loss on early extinguishment of debt, net - Other income (charges), net (4 ) ) Earnings (loss) from continuing operations before income taxes ) Provision (benefit) for income taxes ) Earnings (loss) from continuing operations ) Earnings from discontinued operations, net of income taxes - 7 NET EARNINGS (LOSS) ATTRIBUTABLE TO EASTMAN KODAKCOMPANY $ $ ) Basic net earnings (loss) per share attributable to EastmanKodak Company common shareholders: Continuing operations $ $ ) Discontinued operations - Total $ $ ) Diluted net earnings (loss) per share attributable to EastmanKodak Company common shareholders: Continuing operations $ $ ) Discontinued operations - Total $ $ ) Number of common shares used in basic net earnings (loss) per share Number of common shares used in diluted net earnings (loss) per share The accompanying notes are an integral part of these consolidated financial statements. 3 EASTMAN KODAK COMPANY CONSOLIDATED STATEMENT OF RETAINED EARNINGS (Unaudited) (in millions) Three Months Ended March 31, Retained earnings at beginning of period $ $ Net earnings (loss) ) Loss from issuance of treasury stock (7
